Exhibit 10.2

 

SERVICES AND COVENANT AGREEMENT

 

THIS SERVICES AND COVENANT AGREEMENT (this “Agreement”), dated as of April 3,
2013, is entered into by and between Provident New York Bancorp, a Delaware
corporation (the “Company”), and John C. Millman (the “Senior Advisor”), to be
effective upon the occurrence of the Effective Time (as defined in the Agreement
and Plan of Merger, dated as of April 3, 2013 by and between Sterling Bancorp, a
New York corporation (“Sterling”), and the Company (the “Merger Agreement”)). 
If the Effective Time does not occur, this Agreement shall be null and void ab
initio and of no further force and effect.  All capitalized terms that are not
defined in this Agreement shall have the meanings ascribed to such terms in the
Merger Agreement.

 

WITNESSETH:

 

WHEREAS, the Senior Advisor has invaluable knowledge and expertise regarding the
business of Sterling; and

 

WHEREAS, pursuant to the Merger Agreement, the Senior Advisor shall be one of
the members of the Board of Directors to be designated to serve as a member of
the Boards of Directors (the “Board”) of the Company and Provident Bank (the
“Bank”),

 

WHEREAS, due to the Senior Advisor’s knowledge and expertise, in addition to his
service on the Board, the Company wishes to have the cooperation of, and access
to, the Senior Advisor following the Effective Time, and entry into this
Agreement is contemplated by the Merger Agreement; and

 

WHEREAS, the Company and the Senior Advisor have mutually agreed the Senior
Advisor shall serve as an advisor to the Company, on the terms and subject to
the conditions hereinafter specified.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Senior Advisor hereby
agree as follows:

 

1.                                      Termination of Employment; Initial
Payment; SERP.  Effective as of the date on which the Effective Time occurs (the
“Effective Date”), the Senior Advisor shall cease to be an employee of the
Company, Sterling and their respective affiliates (as defined in the Merger
Agreement), and the parties agree that such termination is an involuntary
termination.  Except as specified herein, in full settlement of the Company’s,
Sterling’s and their respective affiliates’ obligations under the Employment
Agreement between the Senior Advisor and Sterling, dated as of March 22, 2002,
as amended (the “Employment Agreement”), within 10 business days after the
Effective Date, the Company shall pay to the Senior Advisor a lump sum payment
in cash of $3,600,000 (less applicable employment and income tax withholdings)
(the “Initial Payment”); provided that, notwithstanding the termination of the
Employment Agreement or the Term of this Agreement, Section 5(j) of the
Employment Agreement shall survive in accordance with its terms with respect to
payments made and rights provided for in this Agreement that are made or
provided, as applicable, in connection with the transactions contemplated by the
Merger Agreement.  In addition, the Senior Advisor shall be entitled to
(a) payment of his accrued

 

--------------------------------------------------------------------------------


 

benefit under the Sterling Bancorp/Sterling National Bank Supplemental Pension
Benefit Plan (the “SERP”) in accordance with the terms of the SERP; (b) all
rights and benefits in respect of any death benefits under the split-dollar life
insurance agreement entered into between the Senior Advisor and Sterling in
accordance with the terms thereof (including, without limitation, the reduction
of death benefits consistent with Schedule A of such agreement); and (c) all
accrued and vested rights and benefits under the terms of the broad-based
employee benefit plans and programs of Sterling as of the Effective Date (for
the avoidance of doubt, other than any rights relating to separation or
termination pay or benefits).  The Senior Advisor acknowledges and agrees that
neither the Company, Sterling nor any of their respective affiliates has any
current or future liabilities or obligations (whether relating to premiums, tax
gross-ups or otherwise) in respect of any individual insurance plan, program,
agreement or arrangement for the benefit of the Senior Advisor (including,
without limitation, any split-dollar life insurance plan, program, agreement or
arrangement), other than with respect to any death benefits payable to the
estate or beneficiaries of the Senior Advisor under the applicable insurance
policies associated with any such plan, program, agreement or arrangement upon
the death of the Senior Advisor in accordance with the terms thereof.

 

2.                                      Term.  The Senior Advisor shall render
services, on the terms and conditions set forth in this Agreement, for the
period beginning on the Effective Date and ending upon the third anniversary of
the Effective Date unless earlier terminated in accordance with Section 9 (the
“Term”).

 

3.                                      Title; Services; Office.

 

(a)                                 During the Term, the Company and the Bank,
as applicable, shall nominate the Senior Advisor for election to the Boards upon
any expiration of the Senior Advisor’s initial term of membership on the Board
of the Company or the Board of the Bank.  The Company’s and the Bank’s
obligations under this Section 3(a) shall be subject to the requirements of
applicable law.

 

(b)                                 During the Term, the Senior Advisor shall
(i) provide general advisory services as requested by the Chief Executive
Officer of the Company (the “CEO”)  with respect to the business of the Company,
including (A) maintaining and developing new relationships with customers and
clients, (B) advising with respect to community relations issues and building
new relationships in the Company’s market area, and (C)  identifying new
business opportunities, including potential acquisitions and other strategic
opportunities; and (ii) remain available to consult on specific projects for the
Company with respect to its business and the Merger integration, as may be
reasonably requested by the CEO.

 

(c)                                  During the Term, the Company shall provide
the Senior Advisor with his current office in New York, New York, his current
office assistant, and reasonable office support as needed.

 

4.                                      Senior Advisor Fee.  In consideration
for service as a member of the Board, for agreeing to provide the services set
forth in Section 3 and for agreeing to the covenants set forth in Section 10,
during the Term, the Senior Advisor shall be paid a fee of $200,000 per year,
payable in equal monthly installments (the “Senior Advisor Fee”).  The Senior
Advisor Fee shall

 

2

--------------------------------------------------------------------------------


 

be the sole remuneration that the Senior Advisor shall receive in connection
with his service as a nonemployee director of the Company and the Bank.

 

5.                                      Expenses.  The Company shall reimburse
the Senior Advisor pursuant to the Company’s reimbursement policies as in effect
from time to time for reasonable business expenses incurred by the Senior
Advisor in connection with the performance of the services described in
Section 3.

 

6.                                      Other Remuneration.  During the Term,
the Senior Advisor shall be provided with (a) health insurance benefits
consistent with Section 5(e)(iv) of the Employment Agreement and (b) annual dues
for the Senior Advisor’s club membership and automobile perquisites consistent
with Section 5(e)(v) of the Employment Agreement.

 

7.                                      Sole Consideration.  Except as
specifically provided herein, the Senior Advisor shall be entitled to no
compensation or benefits from the Company, Sterling or their respective
affiliates with respect to the services or otherwise and shall not be credited
with any service, age or other credit for purposes of eligibility, vesting or
benefit accrual under any employee benefit plan of the Company, Sterling or
their respective affiliates.

 

8.                                      Status as a Nonemployee.  The Company
and the Senior Advisor acknowledge and agree that in performing services
pursuant to this Agreement the Senior Advisor shall be acting and shall act at
all times as an independent contractor only and not as an employee, agent,
partner or joint venturer of or with the Company, Sterling or their respective
affiliates.  Except as provided in Section 1 of this Agreement with respect to
the Initial Payment, the Senior Advisor acknowledges that he is and shall be
solely responsible for the payment of all Federal, state, local and foreign
taxes that are required by applicable laws or regulations to be paid with
respect to all compensation and benefits payable or provided hereunder
(including, without limitation, the Senior Advisor Fees ) and shall not be
eligible to participate in or accrue benefits under any benefit plan sponsored
by the Company, Sterling or their respective affiliates.

 

9.                                      Termination of Agreement.  Either the
Senior Advisor or the Company may choose to terminate this Agreement and the
Senior Advisor’s services hereunder prior to the end of the scheduled Term for
any or no reason upon 30 days’ prior written notice provided to the other party
hereto, without further obligation hereunder other than the payment of any
earned but unpaid Senior Advisor Fees. Upon the Senior Advisor’s death, this
Agreement and the Senior Advisor’s services hereunder shall automatically
terminate.  Notwithstanding the foregoing:

 

(a)                                 Death.  Upon a termination of this Agreement
during the Term by reason of the Senior Advisor’s death, the Senior Advisor’s
designated beneficiary or estate shall receive the unpaid Senior Advisor Fees
that the Senior Advisor would have received had he continued to perform the
services under this Agreement for the original 3-year Term in a lump sum cash
payment as soon as reasonably practicable (but in no event later than 30 days)
following the date of the Senior Advisor’s death.

 

(b)                                 Termination without Cause, for Good Reason
or due to Disability.

 

(i)                                     Upon a termination of this Agreement and
the Senior Advisor’s services to the Company during the Term by the Company
without Cause (as defined below), by

 

3

--------------------------------------------------------------------------------


 

the Senior Advisor for Good Reason (as defined below) or by reason of the Senior
Advisor’s Disability (as defined below), the Senior Advisor shall receive the
unpaid Senior Advisor Fees that the Senior Advisor would have received had he
continued to perform services under this Agreement for the original 3-year Term,
to be paid at the times as such Senior Advisor Fees would have been paid had he
continued to perform services under this Agreement, and (ii) continuation of the
health insurance benefits described in Section 6 for the original 3-year Term,
in each case, subject to the Senior Advisor’s execution, delivery and
non-revocation of a general release of claims in favor of the Company (in the
form attached hereto as Exhibit A) within 30 days following such termination and
his continued compliance in all material respects with the restrictive covenants
set forth in Section 10(a), 10(b) and 10(c) through the applicable payment
dates, subject to written notice of noncompliance by the Company and a
reasonable opportunity for the Senior Advisor to cure, if subject to cure.

 

(ii)                                  For purposes of this Agreement, the
following terms shall have the meanings set forth below:

 

“Cause” shall mean (A) the Senior Advisor’s deliberate and continued failure to
perform substantially the Senior Advisor’s duties with the Company under this
Agreement, other than as a result of the Senior Advisor’s incapacity due to
illness or injury, as set forth in the written opinion of the Senior Advisor’s
personal physician, after a demand for substantial performance is delivered to
the Senior Advisor; or (B) the deliberate engaging by the Senior Advisor in
illegal or gross misconduct which is demonstrably and materially injurious to
the Company, monetarily or otherwise.  No act, or failure to act, on the Senior
Advisor’s part shall be considered “deliberate” unless done, or omitted to be
done, by the Senior Advisor not in good faith and without reasonable belief that
such are or omission was in the best interests of the Company.

 

“Disability” shall mean, as a result of illness or injury, the Senior Advisor is
unable substantially to perform his duties under this Agreement for a period of
six (6) consecutive months.

 

“Good Reason” shall mean a material breach by the Company of its obligations
under this Agreement, provided that in order to invoke a termination for Good
Reason, the Senior Advisor shall provide written notice to the Company of the
existence of one or more of the conditions described in this sentence within 30
days following his knowledge of the initial existence of such condition or
conditions, specifying in reasonable detail the conditions constituting Good
Reason, and the Company shall have 30 days following receipt of such written
notice (the “Cure Period”) during which it may remedy the condition.  If the
Company fails to remedy the condition constituting Good Reason during the
applicable Cure Period, the Senior Advisor’s “separation from service” (within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”)) must occur, if at all, within 30 days following such Cure Period
in order for such termination as a result of such condition to constitute a
termination for Good Reason.

 

10.                               Restrictive Covenants

 

(a)                                 Confidential Information.  In the course of
the Senior Advisor’s employment with, service to and involvement with the
Company, Sterling and their respective

 

4

--------------------------------------------------------------------------------


 

affiliates (including their predecessor and any successor entities), the Senior
Advisor has obtained or may obtain secret or confidential information, knowledge
or data concerning the Company’s, Sterling’s and their respective affiliates’
businesses, strategies, operations, clients, customers, prospects, financial
affairs, organizational and personnel matters, policies, procedures and other
nonpublic matters, or concerning those of third parties.  The Senior Advisor
shall hold in a fiduciary capacity for the benefit of the Company, Sterling and
their respective affiliates all secret or confidential information, knowledge or
data relating to the Company, Sterling or any of their affiliated companies, and
their respective businesses, which shall have been obtained by the Senior
Advisor during the Senior Advisor’s employment by Sterling or any of its
affiliated companies or services under this Agreement and which shall not be or
become public knowledge (other than by acts by the Senior Advisor or
representatives of the Senior Advisor in violation of this Agreement).  All
records, files, memoranda, reports, customer lists, documents and the like
(whether in paper or electronic format) that the Senior Advisor has used or
prepared during his employment prior to the Effective Date or will use or
prepare during the course of his service under this Agreement after the
Effective Date shall remain the sole property of the Company and shall remain
(or be promptly returned to) the Company’s premises.  After termination of the
Senior Advisor’s services with the Company, the Senior Advisor shall not,
without the prior written consent of the Company or as may otherwise be required
by law or legal process, communicate or divulge any such information, knowledge
or data to anyone other than the Company and those designated by it. The
confidentiality provision contained herein is in addition to and not in
limitation of the Senior Advisor’s duties as a director under applicable law.

 

(b)                                 Non-Solicitation.  During the Term and for
three years after the cessation of the Senior Advisor’s services for any reason
(the “Restricted Period”), the Senior Advisor shall not directly or indirectly
(i) induce or attempt to induce any employee or independent contractor of the
Company, Sterling or any of their respective affiliates to leave the Company,
Sterling or such affiliate, (ii) hire any person who was an employee or
independent contractor of the Company, Sterling or any of their respective
affiliates until twelve (12) months after such individual’s relationship with
the Company, Sterling or such affiliate has been terminated, or (iii) induce or
attempt to induce any client or customer (whether former, current or
prospective) or other business relation of the Company, Sterling or any of their
respective affiliates to cease doing business or to reduce the amount of
business that any client, customer or other business relation has customarily
done or contemplates doing with the Company, Sterling or such affiliate, whether
or not the relationship between the Company, Sterling or such affiliate and such
client, customer or other business relation was originally established, in whole
or in part, through the Senior Advisor’s efforts, or in any way interfere with
the relationship between any such client, customer or business relation, on the
one hand, and the Company, Sterling or such affiliate, on the other hand.

 

(c)                                  Non-Compete.  The Senior Advisor
acknowledges that, in the course of his employment and services with the
Company, Sterling and their respective affiliates (including their predecessor
and any successor entities), he has become familiar, or will become familiar,
with the Company’s, Sterling’s and their respective affiliates’ trade secrets
and with other confidential information, knowledge or data concerning the
Company, Sterling, their respective affiliates and their respective predecessors
and that his services have been and will be of special, unique and extraordinary
value to the Company, Sterling and their respective affiliates.  Therefore, the
Senior Advisor agrees that during the Restricted Period, the Senior

 

5

--------------------------------------------------------------------------------


 

Advisor shall not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, director, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
in any capacity to a Competing Business (as defined below), in any locale of any
country in which the Company, Sterling or any of their respective affiliates
conducts business.  For purposes of this Agreement, a “Competing Business” shall
mean any person, firm, corporation or other entity, in whatever form, that
engaged or engages in the businesses in which the Company, Sterling and their
respective affiliates engage, including the sale or servicing of banking and
financial products and services, including business and consumer lending,
asset-based financing, residential mortgage warehouse funding,
factoring/accounts receivable management services, equipment financing,
commercial and residential mortgage lending and brokerage, deposit services
(including municipal deposit services) and trade financing, sale of annuities,
life and health insurance products, title insurance services, real estate
investment trusts and investment advisory services.  Nothing herein shall
prohibit the Senior Advisor from being a passive owner of not more than 1% of
the outstanding equity interest in any entity which is publicly traded, so long
as the Senior Advisor has no active participation in the business of such
entity.

 

(d)                                 Prior Notice Required.  The Senior Advisor
hereby agrees that prior to accepting employment with any other person or entity
during the Restricted Period, the Senior Advisor shall provide such prospective
employer with written notice of the provisions of this Agreement, with a copy of
such notice delivered simultaneously to the Company and the Board of the
Company.

 

(e)                                  Cooperation.  During the Term and following
the cessation of the Senior Advisor’s services for any reason, the Senior
Advisor shall, upon reasonable notice, (i) furnish such information and
assistance to the Company, Sterling and/or their respective affiliates, as may
reasonably be requested by the Company, Sterling or their respective affiliates,
with respect to any matter, project, initiative or effort for which the Senior
Advisor is or was responsible or has relevant knowledge or has or had
substantial involvement in while employed by Sterling or while providing
services under this Agreement, and (ii) cooperate with the Company, Sterling and
their respective affiliates during the course of all third-party proceedings
arising out of the Company’s business about which the Senior Advisor has
knowledge or information.

 

(f)                                   Restrictive Covenants Generally.  The
Senior Advisor acknowledges and agrees that:  (i) the purposes of the foregoing
covenants, including without limitation the noncompetition covenant of
Section 10(c), are to protect the goodwill and trade secrets and confidential
information of the Company and Sterling; (ii) that the foregoing covenants,
including without limitation the noncompetition covenant of Section 10(c), are
being entered into in connection with the transactions contemplated by the
Merger Agreement; and (iii) because of the nature of the business in which the
Company, Sterling and their affiliates are engaged and because of the nature of
the trade secrets and confidential information to which the Senior Advisor has
access, it would be impractical and excessively difficult to determine the
actual damages of the Company in the event the Senior Advisor breached any of
the covenants of this Section 10.  The Senior Advisor understands that the
covenants may limit the Senior Advisor’s ability to earn a livelihood in a
Competing Business.  Any termination of the Senior Advisor’s services or of this
Agreement shall have no effect on the continuing operation of this Section 10. 
The Senior Advisor acknowledges that the Company would be irreparably injured by
a violation

 

6

--------------------------------------------------------------------------------


 

of this Section 10 and that it is impossible to measure in money the damages
that will accrue to the Company by reason of a failure by the Senior Advisor to
perform any of his obligations under this Section 10.  Accordingly, if the
Company institutes any action or proceeding to enforce any of the provisions of
this Section 10, to the extent permitted by applicable law, the Senior Advisor
hereby waives the claim or defense that the Company has an adequate remedy at
law, and the Senior Advisor shall not urge in any such action or proceeding the
defense that any such remedy exists at law.  Furthermore, in addition to other
remedies that may be available (including, without limitation, clawback of the
Initial Payment and termination of the Company’s obligation to pay the Senior
Advisor Fees), the Company shall be entitled to specific performance and other
injunctive relief, without the requirement to post a bond.  If any of the
covenants set forth in this Section 10 is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such covenant shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining covenants shall not be affected thereby.

 

11.                               Miscellaneous.

 

(a)                                 Successors and Assigns.  This Agreement
shall be binding upon, inure to the benefit of and be enforceable by, as
applicable, the Company and the Senior Advisor and their respective personal or
legal representatives, executors, administrators, successors, assigns, heirs,
distributees and legatees.  This Agreement is personal in nature and the Senior
Advisor shall not, without the written consent of the Company, assign, transfer
or delegate this Agreement or any rights or obligations hereunder.  The Company
may not assign, transfer or delegate this Agreement or any rights or obligations
hereunder without the written consent of the Senior Advisor.

 

(b)                                 Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without giving effect to such state’s laws and principles regarding the conflict
of laws.

 

(c)                                  Amendment/Entire Agreement.  No provision
of this Agreement may be amended, modified, waived or discharged unless such
amendment, waiver, modification or discharge is agreed to in writing and such
writing is signed by the Senior Advisor and the Company.  From and after the
Effective Date, this Agreement shall supersede any other agreement between the
parties with respect to the subject matter hereof, including without limitation
the Employment Agreement and the Senior Advisor shall have no further rights
thereunder, except as specifically provided herein.

 

(d)                                 Notice.  All notices and other
communications hereunder shall be in writing and shall be given by hand delivery
to the other party or by registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

If to the Senior Advisor:

 

At the address most recently on the books and records of the Company.

 

7

--------------------------------------------------------------------------------


 

If to the Company:

 

Provident New York Bancorp

400 Rella Boulevard

Montebello, New York 10901

Attention:  General Counsel

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.

 

(e)                                  Headings.  The headings of this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

(f)                                   Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original
but all of which together shall constitute one and the same instrument.

 

12.                               Code Section 409A.

 

(a)                                 The intent of the parties is that payments
and benefits under this Agreement comply with, or be exempt from, Section 409A
of the Code and the regulations and guidance promulgated thereunder
(collectively “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith.

 

(b)                                 If the Senior Advisor is deemed on the date
that his services under this Agreement terminate to be a “specified employee”
within the meaning of that term under Code Section 409A(a)(2)(B), then with
regard to any payment that is considered “nonqualified deferred compensation”
under Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall be made or provided at the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Senior Advisor, and (B) the date of the Senior
Advisor’s death (the “Delay Period”).  Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 12(b) (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or reimbursed to the Senior Advisor in a
lump sum, and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.  For purposes of Code Section 409A, the Senior Advisor’s right to
receive any installment payments pursuant to this Agreement shall be treated as
a right to receive a series of separate and distinct payments.  In no event may
the Senior Advisor, directly or indirectly, designate the calendar year of any
payment to be made under this Agreement that is considered nonqualified deferred
compensation.

 

(c)                                  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind

 

8

--------------------------------------------------------------------------------


 

benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Code Section 105(b) solely because such expenses are
subject to a limit related to the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of the Senior
Advisor’s taxable year following the taxable year in which the expense was
occurred.

 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

 

PROVIDENT NEW YORK BANCORP

 

 

 

 

 

 

By:

/s/ Jack L. Kopnisky

 

 

Name:

Jack L. Kopnisky

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

/s/ John C. Millman

 

John C. Millman

 

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (hereinafter “Agreement”) is made and entered into on the
[    ] day of [              ], 20[    ] by and between Provident New York
Bancorp (the “Company”) and John C. Millman (“Consultant”).

 

WHEREAS, the Company and Consultant are parties to a Services and Covenant
Agreement, dated as of April 3, 2013 (the “Services Agreement”), pursuant to
which Consultant is eligible, subject to the terms and conditions set forth in
the Services Agreement, to receive certain compensation and benefits in
connection with certain terminations of Consultant’s services to the Company.

 

NOW, THEREFORE, in consideration of the Company agreeing to provide the
compensation and benefits under Section 9(b)(i) of the Services Agreement to
Consultant and of other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged by the parties, it is agreed as
follows:

 

1.                                      In exchange for the consideration
referenced above, Consultant hereby completely, irrevocably, and unconditionally
releases and forever discharges the Company, and any of its predecessor or
affiliated companies, and each and all of their officers, agents, directors,
supervisors, employees, representatives, and their successors and assigns, and
all persons acting by, through, under, for, or in concert with them, or any of
them, in any and all of their capacities (hereinafter individually or
collectively, the “Released Parties”), from any and all charges, complaints,
claims, and liabilities of any kind or nature whatsoever, known or unknown,
suspected or unsuspected (hereinafter referred to as “claim” or “claims”) which
Consultant at any time heretofore had or claimed to have or which Consultant may
have or claim to have regarding events that have occurred as of the Effective
Date of this Agreement, including, without limitation, those based on:  any
employee welfare benefit or pension plan governed by the Employee Retirement
Income Security Act of 1974, as amended (hereinafter “ERISA”) (provided that
this release does not extend to any vested benefits of Consultant under
Company’s pension and welfare benefit plans as of the date of Consultant’s
termination of services); the Civil Rights Act of 1964, as amended (race, color,
religion, sex and national origin discrimination and harassment); the Civil
Rights Act of 1966 (42 U.S.C. § 1981) (discrimination); the Age Discrimination
in Employment Act of 1967, as amended (hereinafter “ADEA”); the Older Workers
Benefit Protection Act, as amended; the Americans With Disabilities Act, as
amended (hereinafter “ADA”); § 503 of the Rehabilitation Act of 1973; the Fair
Labor Standards Act, as amended (wage and hour matters); the Family and Medical
Leave Act, as amended (family leave matters); any other federal, state, or local
laws or regulations regarding employment discrimination or harassment, wages,
insurance, leave, privacy or any other matter; any negligent or intentional
tort; any contract, policy or practice (implied, oral, or written); or any other
theory of recovery under federal, state, or local law, and whether for
compensatory or punitive damages, or other equitable relief, including, but not
limited to, any and all claims which Consultant may now have or may have had,
arising from or in any way whatsoever connected with Consultant’s employment,
service, or contacts, with the Company or any other of the Released Parties. 
Notwithstanding the foregoing, the released claims do not include, and this
Agreement does not release, any: (a) rights to compensation and benefits

 

--------------------------------------------------------------------------------


 

provided under Section 9(b)(i) of the Services Agreement or any rights
referenced in Section 1 of the Services Agreement that, by their terms, are
intended to survive the Term (as defined in the Services Agreement); (b) rights
to indemnification Consultant may have under applicable law, the bylaws or
certificate of incorporation of the Company, any applicable director and officer
liability policy or under the Services Agreement, as a result of having served
as an officer or director of the Company or any of its affiliates; and (c) any
claims that Consultant may not by law release through a settlement agreement
such as this.

 

2.                                      To the extent permitted by law,
Consultant agrees that Consultant will not cause or encourage any future legal
proceedings to be maintained or instituted against any of the Released Parties. 
To the extent permitted by law, Consultant agrees that Consultant will not
accept any remedy or recovery arising from any charge filed or proceedings or
investigation conducted by the EEOC or by any state or local human rights or
employment rights enforcement agency relating to any of the matters released in
this Agreement.

 

3.                                      Older Workers Benefit Protection Act
/ADEA Waiver:

 

(a)                                 Consultant acknowledges that the Company has
advised Consultant in writing to consult with an attorney of Consultant’s choice
before signing this Agreement, and Consultant has been given the opportunity to
consult with an attorney of Consultant’s choice before signing this Agreement.

 

(b)                                 Consultant acknowledges that Consultant has
been given the opportunity to review and consider this Agreement for a full
twenty-one days before signing it, and that, if Consultant has signed this
Agreement in less than that time, Consultant has done so voluntarily in order to
obtain sooner the benefits of this Agreement.

 

(c)                                  Consultant further acknowledges that
Consultant may revoke this Agreement within seven (7) days after signing it,
provided that this Agreement will not become effective until such seven (7) day
period has expired.  To be effective, any such revocation must be in writing and
delivered to Company’s principal place of business by the close of business on
the seventh (7th) day after signing the Agreement and must expressly state
Consultant’s intention to revoke this Agreement.  Provided that Consultant does
not timely revoke this Agreement, the eighth (8th) day following Consultant’s
execution hereof shall be deemed the “Effective Date” of this Agreement.

 

(d)                                 The Parties also agree that the release
provided by Consultant in this Agreement does not include a release for claims
under the ADEA arising after the date Consultant signs this Agreement.

 

4.                                      Consultant shall promptly turn over to
the Company any and all documents, files, computer records, or other materials
belonging to, or containing confidential or proprietary information obtained
from, the Company that are in Consultant’s possession, custody, or control,
including any such materials that may be at Consultant’s home.

 

5.                                      This Agreement shall not in any way be
construed as an admission by the Company of any acts of unlawful conduct,
wrongdoing or discrimination against Consultant, and

 

--------------------------------------------------------------------------------


 

the Company specifically disclaims any liability to Consultant on the part of
itself, its employees, and its agents.

 

6.                                      This Agreement cannot be amended,
modified, or supplemented in any respect except by written agreement entered
into and signed by the parties hereto.

 

7.                                      The Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without regard
to the principles of conflict of laws.

 

8.                                      Consultant hereby acknowledges that
Consultant has read and understands the terms of this Agreement and that
Consultant signs it voluntarily and without coercion. Consultant further
acknowledges that Consultant was given an opportunity to consider and review
this Agreement and the waivers contained in this Agreement, that Consultant has
done so and that the waivers made herein are knowing, conscious and with full
appreciation that Consultant is forever foreclosed from pursing any of the
rights so waived.

 

9.                                      The Agreement may be signed in
counterparts, and each counterpart shall be considered an original for all
purposes.

 

--------------------------------------------------------------------------------


 

PLEASE READ THIS AGREEMENT CAREFULLY; IT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Consultant has executed this Agreement, in each
case, on the date first written above.

 

 

CONSULTANT

 

 

 

 

 

John C. Millman

 

 

 

 

 

PROVIDENT NEW YORK BANCORP

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

PROVIDENT BANK

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------